Argued and submitted May 29, 1945.
REVERSED AND REMANDED.
Suit by vendor, plaintiff, to rescind an agreement for the sale of real property in Multnomah County, Oregon. Vendee, defendant, interposes a claim for damages, because of alleged fraudulent misrepresentations by vendor and prays for a dismissal of plaintiff's complaint, for judgment against plaintiff in the sum of $5,500.00 and costs and for general relief.
From a decree rescinding said agreement and also rescinding and declaring null and void a transfer from defendant to plaintiff of certain real property in Clackamas County, which constituted the initial payment upon the purchase price of said Multnomah County property, and directing a method of settling the respective claims and to the rental collected by defendant and expenditures by defendant for repairs and additions to the property in suit, defendant appeals